Citation Nr: 0728787	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  06-09 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for a low 
back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1973 to November 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the benefit sought on 
appeal.  Subsequent to that rating decision in August 2006, 
the RO issued a Supplemental Statement of the Case which 
indicated that the April 2005 rating decision and February 
2006 Statement of the Case erroneously reopened the issue of 
service connection for a low back disability.  In the August 
2006 Supplemental Statement of the Case, the RO determined 
that new and material evidence had not been submitted so as 
to reopen the veteran's claim of service connection.

In May 2007, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO in Providence.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.  At the time of the hearing, the 
veteran submitted a form waiving initial RO review of all 
evidence subsequently submitted.  Therefore, the appeal is 
appropriately before the Board for review.  

Service connection for a low back disability was previously 
denied in a January 1979 rating decision.  Before the Board 
may consider the merits of a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen a prior final decision.  "[T]he Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is present, and before the Board may reopen such a claim, it 
must so find."  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  Further, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Accordingly, the matter appropriately 
before the Board is whether new and material evidence has 
been presented to reopen the previously denied claim of 
service connection for a low back disability.  

FINDINGS OF FACT

1.  In a January 1979 rating decision, the RO denied service 
connection for a low back disability.  The veteran was 
notified of this decision and did not timely file an appeal.

2.  Evidence received since the January 1979 rating decision 
is cumulative or redundant; and by itself or in connection 
with the evidence previously assembled, does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The January 1979 RO decision denying service connection 
for a low back disability is final and the claim is not 
reopened.  38 U.S.C.A. §§ 1110, 7105 (West 2002); 38 C.F.R. § 
20.1103 (2006).

2.  New and material evidence has not been received to reopen 
the claim of service connection for a low back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in December 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in May 2006.  

With respect to obtaining new and material evidence, the 
Board finds that the December 2004 letter also met the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the veteran was advised of the exact reason for 
the previous denial and the evidence needed to reopen the 
claim.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the December 2004 VCAA notice was given prior to 
the appealed AOJ decision, dated in April 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
the Board.  In May 2007, the veteran appeared and testified 
at a hearing before the undersigned Veterans Law Judge at a 
Travel Board Hearing in Providence, Rhode Island.  The Board 
notes that the veteran has been awarded a permanent and total 
disability rating for pension purposes, effective in November 
2004, primarily on the basis of psychiatric disability.  At 
his hearing, the veteran testified that he also was awarded 
benefits by the Social Security Administration in about 2005.  
There was no indication that such recent decision (and 
associated records) would have a bearing on the ultimate 
matter in this case - competent medical opinion between 
service and the claimed disability.  It thus appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

Pursuant to an application dated in November 2004, the 
veteran seeks to reopen his claim of service connection for a 
lumbosacral strain.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For claims filed after 
August 2001, such as this request to reopen based upon a 
letter received in November 2004, "new and material 
evidence" is defined as evidence not previously submitted to 
agency decision makers which relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id., 155 F.3d at 1363.

The Board must now review all of the evidence which has been 
submitted by the veteran or otherwise associated with the 
claims folder since the last final decision in January 1979.  
The credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Evidence of record at the time of the January 1979 rating 
decision included the veteran's service medical records 
(SMRs) and a July 1978 VA examination report.  The SMRs dated 
from May 1973 to October 1974 reflect multiple complaints of 
back pain.  In July 1973, the veteran sought treatment for 
back pain which was noted as resulting from dish washing, and 
he was assessed as having a muscle strain in his back.  In 
May 1974, the veteran underwent an orthopedic consultation 
for his back pain and was assessed as having mild chronic low 
back syndrome.  In August 1974, the veteran again complained 
of back pain and was assessed as having mild back spasms.  In 
October 1974, the veteran complained of back discomfort after 
a car accident.  The veteran's October 1974 discharge 
examination was silent as to any diagnosis of a back 
condition, but his report of medical history indicated a 
history of recurrent back pain while in service.  

The July 1978 VA examination report reflected a diagnosis of 
minimal levorostoscoliosis.  The RO denied service connection 
because there was "no relationship between the veteran's 
present back condition and those acute symptoms noted in 
service."  

Subsequent to the January 1979 rating decision, VA was in 
receipt of additional evidence, including: VA treatment 
records, dated from November 2003 to December 2004 and from 
January 2005 to April 2007, statements submitted by the 
veteran, a report of accidental injury, and the May 2007 
hearing transcript.  

In his VA treatment records, dated from November 2003 to 
December 2004, there was little reported regarding the 
veteran's complaints of back pain.  It was noted in the 
veteran's medical history that he had a history of lower back 
pain, but there was no diagnosis of a back condition, nor was 
there a medical opinion regarding the etiology of the claimed 
back condition.  

The veteran's VA treatment records, dated from January 2005 
to April 2007, noted a history of chronic low back pain and a 
course of treatment with pain medications.  Absent from these 
records was any diagnosis of a back condition or any finding 
of a relationship between the veteran's current complaints of 
back pain and his service.   

In August 2006, the veteran submitted a report of accidental 
injury in support of his claim for service connection.  The 
veteran reported that he was involved in a car accident while 
stationed in Germany and he reported feeling back pain since 
this incident.  Additionally, the veteran submitted a 
statement indicating that his back pain began in 1973 while 
serving in the Army.  

At the May 2007 Travel Board Hearing, the veteran testified 
that he injured his back while assigned to kitchen duties 
during boot camp.  He was ordered to move a can from one 
table to another and he "felt a snapping in his back."  He 
testified that he was told his spine was bent and that 
eventually it would adjust back to normal.  The veteran 
testified that he was on sick call frequently, but sometimes 
avoided seeking treatment so he would not be rejected from 
the Army.  He indicated that he sought his post-service 
treatment records during a trip to Puerto Rico, but was told 
that the records had been burned.  He noted other private 
treatment records in Massachusetts, but he was also unable to 
obtain the records because the clinics were gone.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no medical evidence linking the veteran's post-
service low back disability, characterized as minimal 
levorostoscoliosis, to service.

As noted above, the additional evidence that was added to the 
claims file consisted of post-service treatment records for 
chronic low back pain (dated about 30 or more years after 
military service), and the veteran's report of being involved 
in a car accident while he was stationed in Germany.  The 
additional evidence is not new and material.  The SMRs 
indicated multiple complaints of back pain, including a 
complaint of back pain after a car accident.  That evidence 
was already before VA when the RO issued the January 1979 
rating decision.  It does not include any competent evidence 
that cures the prior evidentiary defect.  In other words, the 
additional evidence added to the record does not provide any 
medical basis to relate the veteran's lower back pain to 
service.  Rather, the evidence added to the record shows that 
the veteran is currently diagnosed as having chronic low back 
pain.  This evidence does not have any bearing on a nexus 
between any current back condition and service.  None of the 
reports submitted by treating physicians indicated any link 
between the veteran's service and his current diagnosis.  
Records showing treatment years after service which do not 
link the post-service disorder to service in any way are not 
considered new and material evidence.  See Cox v. Brown, 5 
Vet. App. 95 (1993).  In addition to the evidence not being 
related to an unestablished fact necessary to substantiate 
the claim, the veteran's lay statements as to diagnosis or 
causation may not comprise material evidence.  See Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).

Evidence submitted since the RO's January 1979 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the RO's January 1979 
decision; thus, the claim is not reopened.  See 38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156


ORDER

New and material evidence having not been obtained, the claim 
of entitlement to service connection for a low back 
disability, is not reopened and remains denied.




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


